Mr. Chief Justice Del Toro
delivered the opinion of the Court.
On June 9, 1936, the District Court of San Juan entered judgment in this case “dismissing the complaint, with judgment for the defendant, and with costs against the plaintiffs.” According to the complaint, the plaintiffs are Damián and his sister Maria Flumiana Busquéts Almodovar.
*426After the judgment became firm, the defendant presented its memorandum of costs, as follows:
“Marshal’s fees for order of attachment__________ $3. 00
“Clerk’s fees for filing answer------------------- 6.00
“Stamps for recording attachment in registry----- 6.00
“For notification of attachment to plaintiff_______ 2:25
“To stenographer for copy of opinion and judgment 3. 00
“Defendant’s Attorneys’ fees____________________ 479.75
“Total________________________________■_____$500. 00”.
Plaintiffs objected to the memorandum. The defendant answered, and the court approved the items for marshal’s fees, stamps for recording the attachment in the registry, and notice thereof, amounting to $11.25; the court reduced from $6 to $5 the amount claimed for filing the answer ‘ ‘ since the bar association stamp of $1 is an obligation of the attorney who appears and not an item of costs for the litigants”; the court eliminated the $3 paid to the stenographer for a copjr of the opinion and judgment as not being a disbursement allowed, and reduced the attorneys’ fees to $300.
Plaintiffs have appealed from that order to this Court. After the record was filed, they filed on October 30, 1936 a brief assigning four errors.
 The appeal came on for hearing on December 8 of this year, and neither party appeared. In studying the record we noticed that the appellee had failed to file his brief, and we then found in the record the following
“Stipulation
“The parties, plaintiffs-appellants and defendant-appellee, by their undersigned attorneys, have mutually stipulated and agreed to submit the present appeal on costs to this Hon. Court on its merits, on the pleadings appearing in the judgment roll, without the hearing which is set for the 8th of this December at two in the afternoon, the brief filed by the appellants to be deemed stricken from the record, since the appellee has not up to the present time filed his.”
*427This stipulation cannot be approved by the Court. We have said on repeated occasions that it is not good practice upon the part of an appellee to fail to file a brief. Notwithstanding this and without the benefit of a full argument, we have decided the appeal in such cases, but to go so far as to dispense with the appellant’s brief is impossible. Not only would that constitute a complete departure from the rules of court, but there would be nothing to decide, since it is in the appellant’s brief that the questions are raised which the Court is asked to consider and decide, so that without the brief, a dismissal of the appeal necessarily follows.
In view of the foregoing, the hearing must be set aside, the stipulation of the parties disapproved, and the case again set for hearing, leave being given to the appellee to file his brief within the period fixed by the rules of this Court.
Mr. Justice Hutchison and Mr. Justice Córdova Davila took no part in the decision of this case.